DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed 05 March 2021, with respect to the rejections of claims 1-15 and 24-32 have been fully considered and are persuasive.  The rejection of claims 1-15 and 24-32 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Jonathan Soike on 19 March 2021.

The application has been amended as follows: 
Claims:
(Currently Amended) A method of treating plagiocephaly of a baby, comprising: providing a 
first pillow having at least one arm and a center through hole that is completely surrounded by the first pillow; 
wherein the center through hole of the first pillow extends completely through the first pillow; wherein the baby has a head that has an unaffected portion and an affected portion; 
on a first day: 
placing the first pillow on a resting surface; 

placing the baby's head on the first pillow in such a manner that the unaffected portion of the head engages and is supported by the at least one arm of the first pillow in such a manner that the affected portion of the head is raised above the resting surface thereby allowing the affected portion of the head to naturally reform without interference by the resting surface; 
on a second following day: 
providing a second pillow, distinct from the first pillow, having at least one arm and a center through hole that is completely surrounded by the second pillow; 
wherein the center through hole of the second pillow extends completely through the second pillow; 
wherein the baby has a head that has an unaffected portion and an affected portion; 
2placing the second pillow on a resting surface; placing the baby on the resting surface adjacent the second pillow; and 
placing the baby's head on the second pillow in such a manner that the unaffected portion of the head engages and is supported by the at least one arm of the second pillow in such a manner that the affected portion of the head is raised above the resting surface thereby allowing the affected portion of the head to naturally reform without interference by the resting surface; 
wherein the first pillow has a first shape configured to contact the head at a first set of contact points; 
wherein the second pillow has a second shape different from the first shape and is configured to contact the head at a second set of contact points that are different from the first set of contact points.

(Currently Amended) A method of treating plagiocephaly of a baby having a head that has an unaffected portion and an affected portion, comprising: 

providing a second pillow, distinct from the first pillow, having at least one arm and a center through hole that is completely surrounded by the first pillow; 
wherein the center through hole of the first pillow extends completely through the first pillow; 
wherein the center through hole of the second pillow extends completely through the second pillow, 
the first pillow having a first shape that is configured and arranged to, when the baby's head is placed on the first pillow, contact the baby's head at a first set of contact points and support the baby's head in such a manner that the affected portion of the head is raised above a resting surface; 
the second pillow has a second shape that is configured and arranged to, when the baby's head is placed on the second pillow, contact the baby's head at a second set of contact points and 4support the baby's head in such a manner that the affected portion of the head is raised above the resting surface; 
wherein the first set of contact points are at different positions from the second set of contact points; 
on a first day: 
placing the first pillow on the resting surface; 
placing the baby on the resting surface adjacent the pillow; 
placing the baby's head on the pillow such that the first set of contact points of the pillow engages the unaffected portion of the baby's head such that the affected portion of the head is raised above the resting surface thereby allowing the affected portion of the head to naturally reform without interference by the resting surface; 
on a second following day: placing the second pillow on the resting surface; placing the baby on the resting surface adjacent the pillow; placing the baby's head on the pillow such that the second set of 
on a third following day: 
placing the first pillow on the resting surface; 
placing the baby on the resting surface adjacent the pillow; 
5placing the baby's head on the pillow such that the first set of contact points of the pillow engages the unaffected portion of the baby's head such that the affected portion of the head is raised above the resting surface thereby allowing the affected portion of the head to naturally reform without interference by the resting surface.

Allowable Subject Matter
Claims 1-15 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive. Examiner notes that the prior art references Kell US 20090070938 A1, hereinafter Kell, Tullous 8590536 B2, hereinafter Tullous, Warnock US 20100242180 A1, hereinafter Warnock, and Weeks US 20110056023 A1, hereinafter Weeks, are particularly relevant.
Regarding independent claims 1, 8, and 24, Kell is the closest prior art. Kell teaches a support for treating plagiocephaly wherein the support surrounds a through hole. Kell fails to teach Applicant’s claimed “a first one of the sides used as a neck support, contact the baby's head at a first set of contact points and support the baby's head in such a manner […] hen the baby's head is placed on the pillow with a second one of the sides used as a neck support […] wherein the first set of contact points are at different positions from the second set of contact points […] thereby reducing repetitive contact in the same locations of the baby's head when the first one of the sides and the second one of the sides are alternated in use”. In other words, Applicant’s claimed pillow has a plurality of sides that are used to contact the baby’s head, wherein the sides can be changed to facilitate treatment of plagiocephaly (i.e. different sides of Applicant’s pillow can be used as the neck support.). In contrast, Kell teaches a singular neck support location (Fig. 1 element 12 and [0053] “One side of the head 98 of infant 100 contacts compartments 14, 16, 18, while the opposite side of head 98 contacts compartments 20, 22 and 24. The neck of the infant rests upon compartment 12”.). Therefore, Kell has only one orientation of the pillow capable of treating plagiocephaly (i.e. the orientation where the neck rests on element 12), whereas Applicant’s claimed invention has a plurality of orientations. Even though Kell is capable of changing head contacts points through inflation of different sections of the pillow, Kell is directed towards treating plagiocephaly with its singular pillow, but Applicant in independent claims 1 and 8 is directed towards a first pillow and a second pillow, distinct from the first pillow, used on a plurality of different days, which Kell fails to teach. Therefore, the first and second sets of contact points must be different from the usage of Kell. Regarding claim 24, Kell further fails to teach that the pillow is a polygon and instead teaches a round shape (see Fig. 1 and [0042] “Support 10 is an oval or doughnut-shaped ring”.). Neither Tullous, Warnock, Weeks, or the prior art (see PTO-892) cure the deficiencies of Kell, and none of the prior art teach or make obvious all of Applicant’s claimed limitations. There is no teaching or suggestion in the prior art to arrive at Applicant’s claimed structure.
The dependent claims 2-7, 9-15, and 25-32 are allowed due to their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/22/2021